EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elmer Lupton on 02/24/2021.

The application has been amended as follows: 
Claim 38, line 4: “the at least a pair of current electrodes and a pair of voltage electrodes” was changed to “the at least pair of current electrodes and the pair of voltage electrodes”.
Claim 39, line 3: “the at least a pair of current electrodes” was changed to “at least a pair of current electrodes”. 
Claim 62, line 1: “a group” was changed to “the group”.
Claim 63, line 1: “a group” was changed to “the group”.
Claim 66, line 1: “a group” was changed to “the group”.
Claim 67, line 1: “a group” was changed to “the group”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 38 and 39, the closest prior art of record, Erlinger et al. (U.S. Pub. No. 2013/0165760)(previously cited) in view of Salahieh et al. (U.S. Pub. No. 2012/0071870) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791